DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 6B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the specification refers to both a “deflector” and a “deflator” using the same reference numeral 30.  It would appear that the twelve instances of the term “deflator” are simply misspellings of the term deflector.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites the term “deflator” in the second to last line.  It appears it should read “deflector”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibutake (US 2016/0339970).
Regarding Claim 1, Shibutake discloses a deflector structure of an automotive vehicle comprised of a deflector 8 provided at a lower face of the automotive vehicle which is positioned in front of a front wheelhouse so as to be 
Regarding Claim 4, said inside control section 83 is positioned on the inside, in the vehicle width direction, of the central part, in the vehicle width direction, of the front wheel (see Fig. 7).
Regarding Claim 7, said deflector 8 is attached to a lower face of a corner portion at an end part, in the vehicle width direction, of a front bumper 7 of the automotive vehicle, and said corner portion is formed in a round shape such that an outside, in the vehicle width direction, of the corner portion is positioned at the rear side in the vehicle longitudinal direction (see Fig. 7).

Allowable Subject Matter
Claims 2, 3, 5, 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON S DANIELS/Primary Examiner, Art Unit 3612